DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/10/2021. Claims 1-4, 6-7, 9-25 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on 12/10/2021 has been correspondingly accepted and considered in this Office Action. Claims 1-4, 6-7 and 9-25 have been examined. Claims 5 and 8 have been cancelled. New claims 24 and 25 have been examined. Applicant’s amendments to the claims and the applicant remarks overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed September 10, 2021. The amended independent claims 1, 22 and 23 recites a series of steps and is therefore a process, the claims recite generating enhanced features from the extracted features from the transcript of the audio input signal, and perform vocoding based on the enhanced features to produce an enhanced audio signal. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. The claims do not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. For example, the “perform vocoding” language, the claim encompasses the vocoding which is the function performed by vocoder which is an electronic mechanism that reduces speech signals to slowly varying signals transmittable over communication systems of limited frequency bandwidth. Finally, the amended claims 1, 22 and 
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, 9, 11, 13, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to the rejection(s) of the remainder of dependent claims and independent claims have also been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 9-15, 20-21, 23- 24 are rejected 35 U.S.C. 103 as being unpatentable over Le, D., Licata, K., & Provost, E. M. (2018) “Automatic quantitative analysis of spontaneous aphasic speech”, Speech Communication, 100, 1-12, in view of Y. Qian, Y. Fan, W. Hu and F. K. Soong, "On the training aspects of Deep Neural Network (DNN) for parametric TTS synthesis," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 3829-3833 further in view of Menezes (WO Publication 2017142775).

    PNG
    media_image1.png
    253
    813
    media_image1.png
    Greyscale
Regarding claim 1 Le teaches obtain a transcript of input signal including extracted features, generate enhanced features from the extracted features from the transcript of the audio input signal (see Le, pg. 4 col 2 section 4 teaches we describe the components of our ASR system that allows the transcription of spontaneous aphasic speech, Fig 1. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1.  We obtain senone and monophone labels for each frame through forced alignment using a bootstrap context-dependent tied-state tri phone HMM-GMM system trained with Maximum Likelihood. The number of senones across different folds ranges from 4,472 to 4,563. Forced alignment is carried out on cleaned transcripts because they preserve all word-level pronunciations and will likely yield more ac curate frame labels).  
    PNG
    media_image2.png
    402
    689
    media_image2.png
    Greyscale
However Le does not teach perform vocoding based on the enhanced features to produce an enhanced audio signal.  Qian teaches perform vocoding based on the enhanced features to produce an enhanced audio signal (see Qian, Fig. 1 and pg. 3831 col1 lines 2-11  teaches in synthesis, the input text is converted first into input feature vector through the text analysis, then input feature vectors are mapped to output vectors by a trained DNN using forward propagation. By setting the predicted output features from the DNN as mean vectors and pre-computed (global) variances of output features from all training data, the speech feature generation module can generate smooth trajectories of speech parameter features which satisfy the statistics of static and dynamic features. Finally, speech waveform is synthesized with the generated speech parameters).
Le and Qian are both considered to be analogous to the claimed invention because both relate to automated speech processing using DNN. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le on the acoustic modeling teachings for transcript generation with the parametric synthesis teachings of Qian to improve the performance of vocoder based speech synthesis using DNNs (see Qian, pg. 3829 col. 2 lines 9-12).
	However Le and Qian do not teach an electronic devices comprising circuitry.  However Menezes teaches an electronic devices comprising circuitry obtain a transcript of input signal including extracted features, generate enhanced features from the extracted features from the transcript of the audio input signal (see Menezes, [00028-0029] FIG. 2 depicts an assistive hearing device 200 for practicing various assistive hearing device implementations as described herein. As shown in FIG. 2, this assistive hearing device 200 has an assistive hearing module 202 that is implemented on a computing device 800 such as is described in greater detail with respect to FIG. 8. A speech recognition module 224 on the assistive hearing device 200 converts the received audio 206 to text 228. In some implementations the speech recognition module 224 cannot only distinguish the words a speaker is speaking, but can also determine which speaker is speaking them. For example, in some implementations the speech recognition module 224 extracts features from the speech in the audio 206 signals and uses speech models to determine what is being said in order to transcribe the speech to text and thereby generate a transcript 228 of the speech).
see Menezes, [0003]).
	Regarding claim 2, Le, Qian and Menezes teach the electronic device of claim 1.  Menezes further teaches wherein the circuitry is further configured to obtain the transcript of the audio input signal  (see Menezes[00029] a speech recognition module 224 on the assistive hearing device 200 converts the received audio 206 to text 228).
	Regarding claim 6, Le, Qian and Menezes teach the electronic device of claim 1. Qian further teaches wherein the circuitry is configured to generate enhanced extracted features by performing forced alignment on the extracted features  (see Qian, pg 3830, col2, lines 38-39, the output features are acoustic features like spectral envelope and fundamental frequency. Input features and output features are time-aligned frame-by-frame by well-trained HMM models).
	Regarding claim 7, Le, Qian and Menezes teach the electronic device of claim 6.  Qian further teaches wherein the circuitry is configured to perform gradient descent on the ideal sequence of acoustic unit observations to obtain the enhanced features (see Qian, pg. 3830, col 1 lines 19-22, and equation 6 teaches the DNN is trained by using batch gradient descent. It is optimized by a “mini-batch” based stochastic gradient descent algorithm).
the electronic device of claim 7. Qian further teaches wherein the enhanced features are enhanced Mel-scale cepstral coefficients (see Qian pg 3830, col2, lines 38-39, the output features are acoustic features like spectral envelope and fundamental frequency; this is interpreted as Mel scale coefficients).
	Regarding claim 10, Le, Qian and Menezes teach the electronic device of claim [[8]] 1.  Qian further teaches wherein performing vocoding comprises resynthesizing the enhanced audio signal from the enhanced features (see Qian, Fig. 1 vocoder).
	Regarding claim 11, Le, Qian and Menezes teach the electronic device of claim 6. Qian further teaches wherein performing forced alignment comprises performing an inverse Speech Recognition Decoding (see Qian pg 3830, col2, lines 39-41, input features and output features are time-aligned frame-by-frame by well-trained HMM models).
	Regarding claim 12, Le, Qian and Menezes teach the electronic device of claim 2. Menezes further teaches wherein the enhanced audio signal is an enhanced version of the audio input signal (see Menezes, [00030] the transcript 228 is input to a text-to-speech converter 230 (e.g., a voice synthesizer). The text-to-speech converter 230 then converts the transcript (text) 228 to enhanced speech signals 232).
	Regarding claim 13, Le, Qian and Menezes teach the electronic device of claim 7. Qian further teaches wherein performing gradient descent comprises computing a gradient of a loss function (see Qian, pg. 3830, col 1 lines 19-22, and equation 6 teaches the DNN is trained by using batch gradient descent. It is optimized by a “mini-batch” based stochastic gradient descent algorithm,  (Wl,bl)←(Wl,bl)+ε∂C∂(Wl,bl),0≤l≤L(6) where ε is a preset learning rate and equation 5 teaches the cost function to be minimized is defined by C=12T∑Tt=1∥f(x(t))−y(t)∥2(5)).
the electronic device of claim 13. Qian further teaches wherein the loss function represents an error between the ideal sequence of acoustic unit observations as obtained from forced alignment, and a predicted sequence of acoustic unit observations as obtained from propagating a feature vector through a neural network (see Qian, pg. 3830, col 1 lines10-15 and equation 5 teaches all weights and biases are generally initialized in pre-training [10], and then trained by optimizing a cost function which measures the discrepancy between target vectors and the predicted output with a Back-Propagation (BP) procedure [11]. Given a fixed training set {(x(1),y(1)),…,(x(T),y(T))} with T training examples, the cost function to be minimized is defined by C=12T∑Tt=1∥f(x(t))−y(t)∥2 (5) ).
	Regarding claim 15, Le, Qian and Menezes teach the electronic device of claim 13. Qian further teaches wherein performing gradient descent comprises multiplying the gradient of the loss function with a predefined multiplication factor (see Qian, pg. 3830, col 1 lines 19-22, and equation 6 teaches the DNN is trained by using batch gradient descent. It is optimized by a “mini-batch” based stochastic gradient descent algorithm,  (Wl,bl)←(Wl,bl)+ε∂C∂(Wl,bl),0≤l≤L(6) where ε is a preset learning rate).
	Regarding claim 20, Le, Qian and Menezes teach the electronic device of claim 1. Le and Qian further teach wherein the circuitry is configured to perform a Deep Neural Network on the extracted features generate enhanced features based on from the Deep Neural Network  (see Le, pg.4, section 4.1, teaches our work on automatic paraphasia detection made use of a deep multi-task BLSTM-RNN architecture trained on MFBs that predicts the senone and monophone labels simultaneously. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1. See Qian, Fig. 1 and pg. 3831 col1 lines 2-11 teaches in synthesis, the input text is converted first into input feature vector through the text analysis, then input feature vectors are mapped to output vectors by a trained DNN using forward propagation. By setting the predicted output features from the DNN as mean vectors and pre-computed (global) variances of output features from all training data, the speech feature generation module can generate smooth trajectories of speech parameter features which satisfy the statistics of static and dynamic features. Finally, speech waveform is synthesized with the generated speech parameters).
	Regarding claim 21, Le, Qian and Menezes teach the electronic device of claim [[7]] 1. Menezes further teaches wherein the extracted features are speaker- or channel-dependent features (see Menezes [00029] a speech recognition module 224 on the assistive hearing device 200 converts the received audio 206 to text 228. In some implementations the speech recognition module 224 cannot only distinguish the words a speaker is speaking, but can also determine which speaker is speaking them).

    PNG
    media_image1.png
    253
    813
    media_image1.png
    Greyscale
Regarding claim 23 Le teaches obtain a transcript of input signal including extracted features, generate enhanced features from the extracted features from the transcript of the audio input signal (see Le, pg. 4 col 2 section 4 teaches we describe the components of our ASR system that allows the transcription of spontaneous aphasic speech, Fig 1. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1.  We obtain senone and monophone labels for each frame through forced alignment using a bootstrap context-dependent tied-state tri phone HMM-GMM system trained with Maximum Likelihood. The number of senones across different folds ranges from 4,472 to 4,563. Forced alignment is carried out on cleaned transcripts because they preserve all word-level pronunciations and will likely yield more ac curate frame labels).  
    PNG
    media_image2.png
    402
    689
    media_image2.png
    Greyscale
However Le does not teach perform vocoding based on the enhanced features to produce an enhanced audio signal.  Qian teaches perform vocoding based on the enhanced features to produce an enhanced audio signal (see Qian, Fig. 1 and pg. 3831 col1 lines 2-11  teaches in synthesis, the input text is converted first into input feature vector through the text analysis, then input feature vectors are mapped to output vectors by a trained DNN using forward propagation. By setting the predicted output features from the DNN as mean vectors and pre-computed (global) variances of output features from all training data, the speech feature generation module can generate smooth trajectories of speech parameter features which satisfy the statistics of static and dynamic features. Finally, speech waveform is synthesized with the generated speech parameters).
Le and Qian are both considered to be analogous to the claimed invention because both relate to automated speech processing using DNN. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le on the acoustic modeling teachings for transcript generation with the parametric synthesis teachings of Qian to improve the performance of vocoder based see Qian, pg. 3829 col. 2 lines 9-12).
However Le and Qian do not teach a non-transitory computer readable storage device having a computer program comprising instructions that, .  However Menezes teaches a non-transitory computer readable storage device having a computer program comprising instructions that, obtain a transcript of input signal including extracted features, generate enhanced features from the extracted features from the transcript of the audio input signal (see Menezes, [00028-0029] FIG. 2 depicts an assistive hearing device 200 for practicing various assistive hearing device implementations as described herein. As shown in FIG. 2, this assistive hearing device 200 has an assistive hearing module 202 that is implemented on a computing device 800 such as is described in greater detail with respect to FIG. 8. A speech recognition module 224 on the assistive hearing device 200 converts the received audio 206 to text 228. In some implementations the speech recognition module 224 cannot only distinguish the words a speaker is speaking, but can also determine which speaker is speaking them. For example, in some implementations the speech recognition module 224 extracts features from the speech in the audio 206 signals and uses speech models to determine what is being said in order to transcribe the speech to text and thereby generate a transcript 228 of the speech).
Le, Qian and Menezes are considered to be analogous to the claimed invention because they relate to automated speech processing and speech synthesis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le and Qian on the acoustic modeling teachings for see Menezes, [0003]).
	Regarding claim 24, Le, Qian and Menezes teach the non-transitory computer readable storage device of claim 23.  Le and Qian further teach wherein the processor is further configured to generate the enhanced features by performing forced alignment on the extracted features to obtain an ideal sequence of acoustic unit observations (see Le, pg 4, section 4.1, in this section, we describe the components of our ASR system that allows the transcription of spontaneous aphasic speech, Fig 1. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1.  We obtain senone and monophone labels for each frame through forced alignment using a bootstrap context-dependent tied-state tri phone HMM-GMM system trained with Maximum Likelihood. The number of senones across different folds ranges from 4,472 to 4,563. Forced alignment is carried out on cleaned transcripts because they preserve all word-level pronunciations and will likely yield more accurate frame labels. See Qian, pg 3830, col2, lines 38-39, the output features are acoustic features like spectral envelope and fundamental frequency. Input features and output features are time-aligned frame-by-frame by well-trained HMM models) and performing gradient descent on the ideal sequence of acoustic unit observations (see Qian, pg. 3830, col 1 lines 19-22, and equation 6 teaches the DNN is trained by using batch gradient descent. It is optimized by a “mini-batch” based stochastic gradient descent algorithm).
Claims 22 and 25 are rejected 35 U.S.C. 103 as being unpatentable over Le, D., Licata, K., & Provost, E. M. (2018) “Automatic quantitative analysis of spontaneous aphasic speech”, Speech Communication, 100, 1-12, in view of Y. Qian, Y. Fan, W. Hu and F. K. Soong, "On the training aspects of Deep Neural Network (DNN) for parametric TTS synthesis," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 3829-3833.

    PNG
    media_image1.png
    253
    813
    media_image1.png
    Greyscale
Regarding claim 22 Le teaches a method, comprising: obtaining a transcript of input signal including extracted features, generating enhanced features from the extracted features from the transcript of the audio input signal (see Le, pg. 4 col 2 section 4 teaches we describe the components of our ASR system that allows the transcription of spontaneous aphasic speech, Fig 1. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1.  We obtain senone and monophone labels for each frame through forced alignment using a bootstrap context-dependent tied-state tri phone HMM-GMM system trained with Maximum Likelihood. The number of senones across different folds ranges from 4,472 to 4,563. Forced alignment is carried out on cleaned transcripts because they preserve all word-level pronunciations and will likely yield more ac curate frame labels)
    PNG
    media_image2.png
    402
    689
    media_image2.png
    Greyscale
. However Le does not teach perform vocoding based on the enhanced features to produce an enhanced audio signal.  Qian teaches perform vocoding based on the enhanced features to produce an enhanced audio signal (see Qian, Fig. 1 and pg. 3831 col1 lines 2-11  teaches in synthesis, the input text is converted first into input feature vector through the text analysis, then input feature vectors are mapped to output vectors by a trained DNN using forward propagation. By setting the predicted output features from the DNN as mean vectors and pre-computed (global) variances of output features from all training data, the speech feature generation module can generate smooth trajectories of speech parameter features which satisfy the statistics of static and dynamic features. Finally, speech waveform is synthesized with the generated speech parameters).
Le and Qian are both considered to be analogous to the claimed invention because both relate to automated speech processing using DNN. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le on the acoustic modeling teachings for transcript generation with the parametric synthesis teachings of Qian to improve the performance of vocoder based speech synthesis using DNNs (see Qian, pg. 3829 col. 2 lines 9-12).
	Regarding claim 25, Le and Qian teach method of claim 22.  Le and Qian further teach wherein generating the enhanced features includes performing forced alignment on the extracted features to obtain an ideal sequence of acoustic unit observations (see Le, pg 4, section 4.1, in this section, we describe the components of our ASR system that allows the transcription of spontaneous aphasic speech, Fig 1. We will analyze the effect of BLSTM-RNN acoustic model, i-vectors, and multi-task learning in Section 7.1.  We obtain senone and monophone labels for each frame through forced alignment using a bootstrap context-dependent tied-state tri phone HMM-GMM system trained with Maximum Likelihood. The number of senones across different folds ranges from 4,472 to 4,563. Forced alignment is carried out on cleaned transcripts because they preserve all word-level pronunciations and will likely yield more accurate frame labels. See Qian, pg 3830, col2, lines 38-39, the output features are acoustic features like spectral envelope and fundamental frequency. Input features and output features are time-aligned frame-by-frame by well-trained HMM models) and performing gradient descent on the ideal sequence of acoustic unit observations (see Qian, pg. 3830, col 1 lines 19-22, and equation 6 teaches the DNN is trained by using batch gradient descent. It is optimized by a “mini-batch” based stochastic gradient descent algorithm).
Claims 3 and 4 are rejected 35 U.S.C. 103 as being unpatentable over Le, D., Licata, K., & Provost, E. M. (2018) “Automatic quantitative analysis of spontaneous aphasic speech”, Speech Communication, 100, 1-12, in view of Y. Qian, Y. Fan, W. Hu and F. K. Soong, "On the training aspects of Deep Neural Network (DNN) for parametric TTS synthesis," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 3829-3833, further in view of Menezes (WO Publication 2017142775), further in view of Pollet (U.S. Patent Application Publication 2018/0096677)
Regarding claim 3, Le, Qian and Menezes teach the electronic device of claim 1. Qian further teaches wherein the transcript is obtained, by direct transcription of a transcript provided from a user (see Qian, Fig. 1 TEXT).  However, Pollet further teaches transcript is obtained by direct transcription of a transcript provided from a user (see Pollet, [0054] teaches how the text input may be obtained directly from the user, which is considered as the direct transcription from the user).  
Le, Qian, Menezes and Pollet are considered to be analogous to the claimed invention because they are in the same field of speech processing and speech synthesis.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcript generation as taught by Le, Qian and Menezes with the transcript provided from a user as taught by Pollet to improve the quality of the synthesized speech (see Pollet [0030]).
the electronic device of claim 3, however Le, Qian and Menezes fail to teach wherein the transcript is a sequence of written words provided by the user in a computer readable format.  However, Pollet teaches wherein the transcript is a sequence of written words provided by the user in a computer readable format (see Pollet [0054] teaches the user may enter the text using a keyboard or an application and the text input may include words, phrases, sentences).
Claims  16-19 are rejected 35 U.S.C. 103 as being unpatentable over Le, D., Licata, K., & Provost, E. M. (2018) “Automatic quantitative analysis of spontaneous aphasic speech”, Speech Communication, 100, 1-12, in view of Y. Qian, Y. Fan, W. Hu and F. K. Soong, "On the training aspects of Deep Neural Network (DNN) for parametric TTS synthesis," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 3829-3833, further in view of Menezes (WO Publication 2017142775), further in view of Le, D., Licata, K., & Provost, E. M. (2017) “Automatic Paraphasia Detection from Aphasic Speech: A Preliminary Study” In Interspeech (pp. 294-298) referred as Le (2017).
Regarding claim 16, Le, Qian and Menezes teach the electronic device of claim 2. Le, Qian and Menezes fail to teach wherein the circuitry is further configured to perform feature extraction on the audio input signal to obtain coefficients. However Le (2017) teaches wherein the circuitry is further configured to perform feature extraction on the audio input signal to obtain coefficients (see Le (2017), pg. 296, sect. 5.1, We utilize a multi-task deep bidirectional long-short term memory recurrent neural network (DBLSTM-RNN) to predict both the correct senone and monophone labels for each frame.  Input Features: we use Kaldi [29] to extract 40- dimensional log Mel filterbank coefficients).
Le, Qian, Menezes and Le (2017) are considered to be analogous to the claimed invention see Le (2017), pg 1, section 1, col 2).
Regarding claim 17, Le, Qian, Menezes and Le (2017) teach the electronic device of claim 16. Le (2017) further teaches wherein the circuitry is further configured to perform Deep Neural Network processing based on the coefficients to obtain a sequence of acoustic unit observations (see (Le 2017) pg. 296, sect. 5.2 teaches the ID acoustic model obtained from the previous step can be used to detect word and phone boundaries via forced alignment with the target transcripts. In addition, the phoneme posteriorgrams produced by the model provide a compact representation of word and phone segments. Given this information, our objective is to extract features for each word that can help separate phonemic/neologistic paraphasias from correct words).
Regarding claim 18, Le, Qian, Menezes and Le (2017) teach the electronic device of claim 17. Le (2017) further teaches wherein the circuitry is further configured to perform Speech Recognition Decoding on the sequence of acoustic unit observations based on a language model to obtain the transcript of the audio input signal (see Le (2017), pg. 296, sect. 5.3 Automatic transcription of test utterances can be performed by combining our DBLSTM-RNN acoustic model with a language model (LM) for decoding).
Regarding claim 19, Le, Qian, Menezes and Le (2017) teach the electronic device of claim 18. Le (2017) further teaches wherein performing Speech Recognition Decoding comprises performing maximum likelihood wherein performing maximum likelihood includes performing optimization by combining acoustic likelihoods and language model probabilities (see Le (2017), pg. 296, sect. 5.2 GOP involves calculating the difference between the average acoustic log-likelihood of a force-aligned word-level segment and that of an unconstrained phone loop and sect 5.3 teaches automatic transcription of test utterances can be performed by combining our DBLSTM-RNN acoustic model with a language model (LM) for decoding).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, (US Patent Application Publication 2018/0197534) teaches generating a single combined channel of audio data using neural networks and providing a transcription for the utterance (see Li [0011]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656